June 11, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 Attn:Sharon Blume, Assistant Chief Accountant Re: BankUnited, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed February 25, 2013 Response dated May 16, 2013 File No. 001-35039 Dear Ms. Blume: Reference is made to your letter dated May 31, 2013. In accordance with the instructions provided by the staff of the U.S. Securities and Exchange Commission, BankUnited, Inc. is in the process of preparing responses to each item set forth in the letter and anticipates it will submit a response letter no later than June 24, 2013. Please telephone the undersigned at (786) 313-1698 if you have any questions or require any additional information. Very truly yours, /s/ Leslie Lunak Leslie Lunak Chief Financial Officer cc:Richard B. Aftanas, Dwight S. Yoo, Skadden, Arps, Slate, Meagher & Flom LLP
